CRANDALL, Judge.
Edward and Bernice McNabb (appellants) appeal from a judgment entered on an adverse jury verdict in their action to recover damages that allegedly resulted from personal injuries sustained by Mr. McNabb in a two-car collision. Respondent was driving the other car.
Appellants’ sole point on appeal is that the trial court erroneously overruled their objection to defense counsel eliciting the investigating police officer’s testimony that he did not give respondent — or either driver — a traffic ticket.1 Appellants assert on appeal that the question (and answer), besides being irrelevant and immaterial, was prejudicial in that it suggested to the jury that the accident was not respondent’s fault. Appellants’ objection at trial, however, was “[t]he officer didn’t observe this thing take place, how could he give a ticket? That’s clearly an improper question and counsel knows that.” Thus, appellants have run afoul of both the proscription against interposing one objection at trial and another on appeal, see Negley B. Calvin, Inc. v. Cornet, 427 S.W.2d 741, 746 (Mo.App.1968), and the rule that “[a]n objection to the admissibility of evidence must be specific and contain the proper ground of its exclusion, else on appeal the trial court will not be convicted of error for overruling it.” Id. Consequently, the trial court’s ruling on appellants’ objection has not been preserved for appellate review. See, e.g., Bergel v. Kassebaum, 577 S.W.2d 863, 870 (Mo.App.1978). Even if it was preserved, the objection was directed to a lack of personal knowledge and therefore properly overruled.
Judgment affirmed.
KAROHL, P.J., concurs.
REINHARD, J., dissents in separate opinion.

. During the direct examination of the police officer, appellants’ counsel elicited testimony that the officer “detected an odor which he believed to be an alcohol beverage upon defendant’s breath.”